IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-89,778-02


                       EX PARTE MONIQUE ROBINSON, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2011-432,565-B IN THE 364TH DISTRICT COURT
                           FROM LUBBOCK COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of possession of a controlled substance with intent to deliver and

sentenced to eight years’ imprisonment. Applicant filed this application for a writ of habeas corpus

in the county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM .

PROC. art. 11.07.

       Applicant contends that her plea was involuntary based on counsel’s failure to investigate.

Based on the record, the trial court has determined that Applicant’s plea was involuntary due to

ineffective assistance of counsel. The trial court entered findings of fact and conclusions of law

recommending that relief be granted.

       Relief is granted. Ex parte Moody, 991 S.W.2d 856, 857–58 (Tex. Crim. App. 1999). The
                                                                                                   2

judgment in cause number 2011-432,565 in the 364th District Court of Lubbock County is set aside,

and Applicant is remanded to the custody of the Sheriff of Lubbock County to answer the charges

as set out in the indictment. The trial court shall issue any necessary bench warrant within ten days

from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: February 26, 2020
Do not publish